Citation Nr: 1014401	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.	Entitlement to an initial compensable rating for 
hypertension. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2008 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

The claim for an increased rating for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Competent medical evidence demonstrates that the Veteran's 
service-connected diabetes mellitus, type II, prior to 
July 6, 2009, has been controlled with insulin, oral 
hypoglycemic agents and a restricted diet.  There is no 
medical evidence of required restrictions on his 
activities due to diabetes.

2.	For the portion of the claim/appeal period from July 6, 
2009, the evidence shows that the Veteran's diabetes 
mellitus is managed by insulin, oral hypoglycemic agents, 
a restricted diet, and regulation of activities.  There is 
no evidence of any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization


CONCLUSION OF LAW

1.	Prior to July 6, 2009, the criteria for an initial rating 
in excess of 20 percent for diabetes mellitus, type II, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

2.	Giving the benefit of the doubt to the Veteran, the 
criteria for a disability rating of 40 percent for 
diabetes mellitus, type II, were met for the portion of 
the claim/appeal period effective from July 6, 2009.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In November 2007 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009). Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
Veteran was also notified of the Dingess requirements. 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

Initial Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Diabetes Mellitus, Type II

The Veteran was granted service connection for diabetes 
mellitus and a 20 percent evaluation was assigned, effective 
November 19, 2007, under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Throughout the rating period on appeal, the Veteran's 
diabetes mellitus has been evaluated as 20 percent disabling.

Under Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  The next higher rating of 40 percent is 
assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7813.

The Court held that in order to demonstrate a regulation of 
activities, "medical evidence" is required to show that both 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007) (emphasis added). The phrase "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  Camacho, 21 Vet. App. at 362 
(quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining 
the term within the criteria for a 100-percent rating)).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

The evidence reflects that the Veteran is currently on a 
restricted diet and taking insulin and hypoglycemic agents to 
manage his diabetes mellitus.  As stated above, the Veteran 
is entitled to the next increased rating of 40 percent if it 
is shown disability requires insulin, restricted diet, and 
regulation of activities.

According to the private treatment records of Dr. H. P. 
Blount, there is no indication that the Veteran was advised 
to limit his activities but was actually encouraged to engage 
in physical activities.  In fact, in May 2006 the Veteran was 
advised to "[g]ive some consideration to aerobic exercise."  
The Veteran also reported that he "maintains adequate energy 
levels... he has a very active routine including considerable 
manual labor in running his farm."  In November 2006, the 
Veteran "continue[d] to eat well and remain very active."  
See Dr. H. P. Blount, private treatment records from May 2006 
to November 2007.  

A VA examination was accomplished in June 2008, the report of 
which indicates that the Veteran stated there was no 
restriction of activities in attempt to decrease his weight.  
There is also no indication the Veteran was advised to 
restrict his activities due to his diabetes mellitus.  See VA 
examination, dated June 2008.

In a December 2008 letter, Dr. J. Best, the Veteran's private 
doctor, stated the Veteran has developed diabetic neuropathy 
and that "[t]his is severely restricting his activities.  
Now he is only able to remain active [two] hours of the day 
due to pain in his legs from neuropathy... [h]e is no longer 
able to maintain his farm due to diabetic neuropathy pain."  
See Dr. J. Best letter, dated December 2008. 

May 2009 VA treatment records indicate the Veteran will 
continue his medication for diabetes and that his neuropathy 
of his feet causes him to fall while walking in his pastures, 
2-3 times a week, so far no injuries."  See VA treatment 
record, dated May 2009.  

[The Board notes that service connection for peripheral 
neuropathy of the lower extremities was granted by the RO in 
March 2008.]

In July 2009, the Dr. Best submitted another letter stating 
that "[i]n order to control his diabetes, he is on a 
carbohydrate restricted diet, medications including insulin, 
and now his activities must be regulated to prevent further 
complications.  He cannot stand for prolonger periods of 
time... He is restricted from performing some chores involving 
his dominant right hand due to neuropathy, as these 
activities may cause injury.  He cannot have prolonged sun 
exposure as this tends to increase his blood sugar.  He must 
regulate his travel."  See Dr. J. Best letter, dated July 6, 
2009. 

The evidence of record establishes that prior to July 6, 2009 
(the date of Dr. Best's letter), the Veteran was not advised 
to restrict his activities due to his diabetes mellitus.  As 
the evidence of record does not establish that it was 
medically necessary for the Veteran to regulate his 
activities due to his service-connected diabetes, the Board 
concludes that the Veteran's diabetes mellitus is 
appropriately rated as 20 percent disabling, and that the 
level of his disability does not more closely approximate the 
criteria for a 40 percent disability rating.  38 C.F.R. § 
4.7.  Therefore, the criteria for a 40 percent rating has not 
been met, and an increased disability rating for service-
connected diabetes mellitus, type II, prior to July 6, 2009, 
must be denied.

However, the Board finds that Dr. Best's July 6, 2009 letter 
demonstrates the Veteran was required to limit his activities 
to prevent further complications of his diabetes.  As the 
competent evidence shows that the Veteran had regulation of 
activities, a 40 percent is warranted for the service-
connected diabetes mellitus as of that date.  However, the 
evidence does not document episodes of ketoacidosis or 
hypoglycemic reactions, the conditions that warrant 60 and 
100 percent ratings under Diagnostic Code 7913.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence supports the Veteran's entitlement to a disability 
rating of 40 percent (but no higher) for diabetes mellitus, 
effective July 6, 2009; therefore, the claim for an increased 
rating is granted to that extent.  Hart, supra. 




ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus, type II, 
prior to July 6, 2009, is denied.

Entitlement to a 40 percent disabling rating (but no higher) 
is warranted for diabetes mellitus, type II, effective from 
July 6, 2009.  To this extent, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case as to the 
claim of entitlement to an increased initial disability 
rating for hypertension.  Although the Board regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).

As stated above, the Veteran was granted service connection 
for hypertension and was assigned a noncompensable 
evaluation, effective November 19, 2007, pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, which provides ratings for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), the next highest rating the Veteran 
may be entitled to is 10 percent disability demonstrated by 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.

Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, is rated 20 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  
Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic code 7101 provides that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  38 C.F.R. § 4.104.

According to the July 2009 letter from Dr. Best, "[p]rior to 
2006, when [the Veteran] was followed by [Dr. Blount] at 
Summit medical group in Oak Ridge, he did have diastolic 
readings above 100.  [The Veteran's] blood pressure has been 
well controlled over the last 2 years on Benicar.  It would 
be dangerous to discontinue this medication, thereby allowing 
his blood pressure to increase with diastolic readings most 
likely above 100."  See Dr. Best letter, dated July 2009.

However, the Board notes there are no medical records within 
the Veteran's file demonstrating the Veteran had diastolic 
reading above 100.  In fact, the Board finds there are no 
medical records prior to 2006 regarding the Veteran's 
hypertension and reporting blood pressure readings.  Based on 
the possibility of missing records from the Veteran's file, 
the claim must be remanded as those records, if any, must be 
obtained.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, prior to 2006, who may 
possess additional records pertinent to 
his claim for initial compensable rating 
for hypertension.  The RO should attempt 
to obtain and associate with the claims 
folder any medical records identified by 
the Veteran that are not already of 
record.  
	
2.	After undertaking any other development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
Veteran, and his representative, should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


